BROWN, Chief Justice,
dissenting.
I do not disagree with the majority’s well-reasoned opinion regarding the substantive issue of offset. I am certain that the legislature never intended that a denizen of the prison collect worker’s compensa*427tion benefits.1 My disagreement with the majority is that this court need not address the issue of offset whatsoever.
We have consistently held that an application under Rule 60(b), Wyoming Rules of Civil Procedure, is not a substitute for an appeal. See, Matter of Injury to Seevers, Wyo., 720 P.2d 899, 903 (1986); McBride v. McBride, Wyo., 598 P.2d 814 (1979); Martellaro v. Sailors, Wyo., 515 P.2d 974 (1973); and Kennedy v. Kennedy, Wyo., 483 P.2d 516 (1971). Further, it is well recognized that the proponent of a Rule 60(b) motion has the burden of establishing that his claim falls within one of the six specific instances enumerated by Rule 60(b)2 and that the trial court abused its discretion in denial of Rule 60(b) relief. See, Matter of Injury to Seevers, supra; U.S. Aviation, Inc. v. Wyoming Avionics, Inc., Wyo., 664 P.2d 121 (1983); McBride v. McBride, supra; Martellaro v. Sailors, supra; and Turnbough v. Campbell County Memorial Hospital, Wyo., 499 P.2d 595 (1972). Yet, the majority, in this case, allows Rule 60(b), W.R.C.P., to be stretched and expanded past those guidelines and become a substitute for an appeal.
In Silk v. Sandoval, 435 F.2d 1266, 1267-1268 (1st Cir.1971), cert. denied, 402 U.S. 1012, 91 S.Ct. 2189, 29 L.Ed.2d 435 (1971), reh. denied, 404 U.S. 876, 92 S.Ct. 29, 30 L.Ed.2d 123 (1971), Judge Aldrich addressed the issue of whether Rule 60(b) was the proper method for review of an error of law committed by the trial court. The court said:
“We neither understand the basis for this interpretation, nor sympathize with it. If the court merely wrongfully decides a point of law, that is not ‘inadvertence, surprise, or excusable neglect.’ Moreover, these words, in the context of the rule, seem addressed to some special situations justifying extraordinary relief. Plaintiffs motion is based on the broad ground that the court made an erroneous ruling, not that the mistake was attributable to special circumstances. We would not apply the same equitable conception to ‘mistake’ as seems implicit in the three accompanying grounds, under the principle of noscitur a sociis. ”
Further, in Matter of Injury to Seevers, supra, where appellant did not appeal the trial court’s order dismissing the employee worker’s compensation claims but instead filed a Rule 60(b) motion, alleging error of law in the trial court’s ruling, as is the case here, we affirmed the trial court in its denial of relief under Rule 60(b). There we said:
“This Court has consistently held that a movant holds no absolute right to have judgment vacated under Rule 60(b) but must show an exceptional circumstance specified in the rule. Sanford v. Arjay Oil Company, Wyo., 686 P.2d 566 (1984). Review of a court’s decision on a Rule 60(b) motion is confined to a determination of whether the court abused its discretion, and it is the movant’s burden to bring his cause within the claimed grounds of relief and to substantiate these claims with adequate proof. We will reverse an order denying relief under Rule 60(b) only if the trial court clearly was wrong. McBride v. McBride, Wyo., 598 P.2d 814 (1979).”
*428In this case, appellant failed to file notice of appeal with respect to the district court’s November 7,1985, order and instead filed a “Motion to Vacate” on December 19, 1985, challenging the November 7, 1985, order. He evokes Rule 60(b) as his vehicle for appeal. Moreover, appellant has not shown some “special situation justifying extraordinary relief” or that “the trial court was clearly wrong.” The only basis alleged in support of the Rule 60(b) motion by appellant is that the court’s order was void and that an incorrect date was specifed by the court in awarding benefits. Appellant made no effort to show that the court’s order was void or cite any authority or cogent argument in support of his contention that the order is void.3 Therefore, appellant totally failed to show that he is entitled to relief under Rule 60(b) or that the trial judge abused its discretion in denying such relief.
This court has never held, at least until now, that a Rule 60(b) motion was the proper vehicle for bringing an alleged error of law before the court. Finding that none of the factual allegations made by the appellant would justify relief under Rule 60(b) and that appellant has attempted to substitute a Rule 60(b) motion for an appeal, I would, therefore, affirm the trial court in its denial of Rule 60(b) relief.

. See, the dissent of Justice Thomas, In Matter of Injury to Spera, Wyo., 713 P.2d 1155, 1158 (1986); and footnote 1 in the majority opinion wherein it is noted that the legislature in reaction to Spera, supra, hastened to correct the absurd result of allowing a prisoner to enjoy the benefits of worker’s compensation and the hospitality of prison simultaneously.


. Rule 60(b), W.R.C.P., provides in part:
“Mistakes; inadvertence; excusable neglect; newly discovered evidence; fraud, etc. — On motion, and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment, order, or proceeding for the following reasons; (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been satisfied, released, or discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or (6) any other reason justifying relief from the operation of the judgment. * * * ”


. An incorrect order is not necessarily a void order.